 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10

11   WAYNE THOMPSON,                             1:18-cv-01050-DAD-GSA-PC
12                Plaintiff,                     FINDINGS AND RECOMMENDATIONS
                                                 TO DISMISS THIS CASE AS
13         vs.                                   DUPLICATIVE OF CASE 1:18-cv-01020-
                                                 LJO-EPG-PC
14   TOM CAGLE, et al.,
                                                 OBJECTIONS, IF ANY, DUE WITHIN
15               Defendants.                     FOURTEEN (14) DAYS
16

17   I.     BACKGROUND
18          Wayne Thompson (“Plaintiff”) is a state prisoner proceeding pro se and in forma
19   pauperis with this civil rights action pursuant to 42 U.S.C. § 1983.          Plaintiff filed the
20   Complaint commencing this action on July 27, 2018, at the United States District Court for the
21   Southern District of California. (ECF No. 1.) The case was transferred to this court on August
22   6, 2018. (ECF No. 3.)
23          On October 12, 2018, Plaintiff notified the court that funds are being withdrawn from
24   his prison trust account to pay the filing fees for two cases at this court, 1:18-cv-01020 and
25   1:18-cv-01050. (ECF No. 14.) Plaintiff asserts that the two cases are the same.
26   II.    DUPLICATIVE CASES
27          “District courts retain broad discretion to control their dockets and ‘[i]n the exercise of
28   that power they may impose sanctions including, where appropriate, default or dismissal.’”

                                                     1
 1   Adams v. California Dept. of Health Services, 487 F.3d 684, 688 (9th Cir. 2007) (quoting
 2   Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir.1986) (per
 3   curiam)). “After weighing the equities of the case, the district court may exercise its discretion
 4   to dismiss a duplicative later-filed action, to stay that action pending resolution of the
 5   previously filed action, to enjoin the parties from proceeding with it, or to consolidate both
 6   actions.” Adams, 497 F.3d at 688 (citing see Curtis v. Citibank, N.A., 226 F.3d 133, 138–39
 7   (2d Cir. 2000); Walton v. Eaton Corp., 563 F.2d 66, 70–71 (3d Cir. 1977) (en banc), cited with
 8   approval in Russ v. Standard Ins. Co., 120 F.3d 988, 990 (9th Cir. 1997)).
 9          “Plaintiffs generally have ‘no right to maintain two separate actions involving the same
10   subject matter at the same time in the same court and against the same defendant.’” Adams,
11   497 F.3d at 688 (quoting Walton, 563 F.2d at 70; see also Curtis, 226 F.3d at 138–39; Serlin v.
12   Arthur Andersen & Co., 3 F.3d 221, 223–24 (7th Cir. 1993)).
13          “To determine whether a suit is duplicative, we borrow from the test for claim
14   preclusion.” Adams, 497 F.3d at 688. “[T]he true test of the sufficiency of a plea of ‘other suit
15   pending’ in another forum [i]s the legal efficacy of the first suit, when finally disposed of, as
16   ‘the thing adjudged,’ regarding the matters at issue in the second suit.” Id. (quoting The
17   Haytian Republic, 154 U.S. 118, 124 (1894)). “Thus, in assessing whether the second action is
18   duplicative of the first, we examine whether the causes of action and relief sought, as well as
19   the parties or privies to the action, are the same.” Adams, 497 F.3d at 689 (citing see The
20   Haytian Republic, 154 U.S. at 124 (“There must be the same parties, or, at least, such as
21   represent the same interests; there must be the same rights asserted and the same relief prayed
22   for; the relief must be founded upon the same facts, and the . . . essential basis, of the relief
23   sought must be the same.” (internal quotation marks omitted)); Curtis, 226 F.3d at 140 (holding
24   that the trial court did not abuse its discretion in dismissing “Curtis II claims arising out of the
25   same events as those alleged in Curtis I,” which claims “would have been heard if plaintiffs had
26   timely raised them”); Serlin, 3 F.3d at 223 (“[A] suit is duplicative if the claims, parties, and
27   available relief do not significantly differ between the two actions.” (internal quotation marks
28   omitted)).

                                                      2
 1   III.     PLAINTIFF’S CASES
 2            Plaintiff is correct that he has two civil rights cases pending before this court.
 3            Case #1 -- first case -- “18-1020”
 4            This first case was filed by Plaintiff on July 24, 2018, at the United States District Court
 5   for the Central District of California. On July 26, 2018, the case was transferred to this court
 6   and assigned case number 1:18-cv-01020-LJO-EPG-PC. (Court Docket.)
 7            Case #2 - this case -- “18-1050”
 8            The second case was filed by Plaintiff on July 27, 2018, at the United States District
 9   Court for the Southern District of California. (ECF No. 1.) On August 6, 2018, the case was
10   transferred to this court and assigned case number 1:18-cv-01050-DAD-GSA-PC. (ECF No.
11   3.)
12   IV.      DISCUSSION
13            The court has reviewed Plaintiff’s two cases described above and finds that both cases
14   are civil rights actions pursuant to 42 U.S.C. § 1983, and the parties, allegations, claims, and
15   requested relief are identical. The original complaints from both actions appear to be identical
16   copies of each other, except for some variation in the exhibits attached to the complaints, which
17   the court finds to be immaterial.1 Based on these facts, the court finds the present case, 18-
18   01050, to be duplicative of case 18-01020. Because the present case was filed after case 18-
19   01020 was filed, the court shall recommend that the present case be dismissed.2
20   ///
21   ///
22   ///
23

24                      Plaintiff’s exhibits consist of copies of his administrative appeals and an application to proceed
                        1

     in forma pauperis. (Case 18-1020 at ECF No. 1, pp. 8-28; Case 18-1050 at ECF No. 1, pp. 8-18.)
25
                        2
                         Plaintiff is advised that he is obligated to pay the filing fees for both of his cases. The filing fee
26   is collected by the court as payment for filing the case, and Plaintiff filed two cases, one in the Central District of
     California and one in the Southern District of California. The fact that both of the cases were transferred to the
27   Eastern District of California does not change the fact that Plaintiff filed two separate cases in two different
     districts. Therefore, Plaintiff is required to pay the filing fee in full for both cases, notwithstanding dismissal of
28   one of the cases. 28 U.S.C. 1915(a)(2).


                                                                 3
 1   V.      CONCLUSION AND RECOMMENDATIONS
 2           The court finds that the present case is duplicative of case 1:18-cv-1020-LJO-EPG-PC.
 3   Therefore, based on the foregoing, IT IS HEREBY RECOMMENDED that:
 4           1.     This case be DISMISSED as duplicative of case 1:18-cv-01020-LJO-EPG-PC;
 5                  and
 6           2.     The Clerk be directed to CLOSE this case.
 7           These Findings and Recommendations will be submitted to the United States District
 8   Judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. ' 636(b)(l). Within
 9   fourteen (14) days after being served with these Findings and Recommendations, Plaintiff may
10   file written objections with the court. The document should be captioned AObjections to
11   Magistrate Judge=s Findings and Recommendations.@ Plaintiff is advised that failure to file
12   objections within the specified time may result in the waiver of rights on appeal. Wilkerson v.
13   Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394
14   (9th Cir. 1991)).
15
     IT IS SO ORDERED.
16

17        Dated:   October 17, 2018                             /s/ Gary S. Austin
                                                    UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26

27

28


                                                   4
